Citation Nr: 0715278	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1938 to June 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Oakland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part. 


REMAND

The veteran's most recent VA examination was in January 2004.  
Since that time, his treating VA psychologist has submitted 
two statement regarding the status of the veteran's PTSD 
suggesting, in essence, that it may have increased in 
severity since January 2004.  Notably, the veteran has also 
been found to have neurotic depressive reaction which was 
found not service connected, and cognitive changes not 
accounted for by his PTSD.  Consequently, a contemporaneous 
examination is necessary.  Furthermore, the later, October 
2005, letter was submitted without a waiver of initial 
consideration by the AOJ.  Hence, the matter must be remanded 
to the RO for their initial consideration.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir, 2003).  Furthermore, the letters reflect that 
the veteran receives ongoing treatment for his PTSD.  The 
most recent treatment records in the claims file are dated in 
December 2003, suggesting that pertinent evidence is 
outstanding and constructively of record.  Such evidence must 
be secured for the record.  

Finally, the veteran does not appear to have been advised to 
submit any pertinent evidence in his possession, nor provided 
notice regarding effective dates of awards. Since the case is 
being remanded anyway, there is an opportunity to correct any 
notice deficiencies without additional delay.  

Consideration of the matter of entitlement to TDIU is 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
appropriate notice regarding effective 
dates of awards and advise him to submit 
any pertinent evidence in his possession.  
He should have opportunity to respond

2. With his assistance (providing 
identifying information and release 
forms) the RO should obtain complete 
records of all VA or private treatment 
the veteran has received for psychiatric 
disability, to include PTSD, since 
December 2003.

3. Thereafter, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should note 
that neurotic depressive reaction is not 
service connected.  The RO should provide 
the examiner a copy of the criteria for 
rating mental disorders.  The examiner 
must report in detail all symptoms of the 
veteran's PTSD, comment on the degree of 
severity of the symptoms, note the 
presence or absence of each symptom in 
the criteria for a 70 percent or higher 
rating, and indicate whether there are 
any other equivalent symptoms, and 
comment regarding the effect/level of 
impairment symptoms of PTSD, alone, would 
be expected to have on the veteran's 
social and industrial functioning.  The 
examiner should also opine whether the 
veteran has any psychiatric/cognitive 
symptoms that are attributable solely to 
coexisting psychiatric/cognitive 
disability that is not service connected, 
an identify those symptoms.  The examiner 
should explain the rationale for all 
opinions given.

4. The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


